UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

              - against -

SEAN PETER,                                                      17 CR 054 (NRB)
      a/k/a “Huggie,”
                                                               MEMORANDUM AND ORDER
                    Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       Defendant       Sean      Peter    stands          charged   in    a    three-count

indictment with (1) conspiracy to distribute and possess with

intent to distribute a controlled substance, in violation of 21

U.S.C. §§ 846 and 841(b)(1)(D); (2) murder through the use of a

firearm during and in relation to a narcotics conspiracy, in

violation of 18 U.S.C. § 924(j); and (3) possession of a firearm

that was brandished and discharged during and in relation to a

narcotics           conspiracy,          in      violation          of        18        U.S.C.

§ 924(c)(1)(A)(ii)-(iii).                 ECF    No.      1.     Before   the      Court    is

Peter’s motion to suppress statements that he made to officers

of    the    Teaneck,      New   Jersey       Police      Department     during     a   post-

arrest, custodial interrogation that was recorded on video.                                ECF

No.    57.     Peter       argues   that      the    statements      were     elicited      in

violation      of    his    rights       under      the    Fifth    Amendment      and     the
dictates of Miranda v. Arizona, 384 U.S. 436 (1966). 1                                      For the

reasons that follow, we deny the suppression motion.

                                        I.    BACKGROUND

       At   approximately           4:30      a.m.     on   October          2,   2012,         a   van

carrying Peter and three other individuals arrived at the Holy

Name Medical Center in Teaneck, New Jersey (“the hospital”),

where Peter sought treatment for a gunshot wound to his right

arm.     Officers of the Teaneck Police Department, responding to a

report      of   a    gunshot           wound,       arrived      at     the      hospital          and

interviewed Peter while he was not in custody.                                     The officers

subsequently obtained consent to search the van, and in it they

discovered a bag containing, inter alia, credit cards and IDs in

Peter’s     name,       a    large       quantity      of     marijuana,          paraphernalia

associated       with       narcotics        distribution,            $3,674      in    cash,       and

ammunition       matching         the    type    found      at    the    scene         of   a   fatal

shooting that had occurred in the Bronx, New York a few hours

earlier.

       In   view     of     the    contraband         found      in    the     bag,     which       the

officers reasonably connected to Peter, Peter was placed under

      1 At the outset, we summarily reject Peter’s alternative argument that

the statements were elicited in violation of his Sixth Amendment right to
counsel. As is well established, the Sixth Amendment “right to counsel does
not attach until [a] prosecution is initiated.” United States v. Moore, 670
F.3d 222, 233–34 (2d Cir. 2012). At the time of the interrogation at issue,
“no formal charging instrument ha[d] yet been filed,” and Peter had not
appeared “before a judicial officer” or had any “formal accusation [made]
against him.” Id. at 234. “Accordingly, [Peter’s] Sixth Amendment right to
counsel had not [yet] attached.”      Id. at 235.    The remainder of this
Memorandum and Order analyzes Peter’s request for suppression under only the
Fifth Amendment.


                                                 2
arrest.          The    officers    waited       for   emergency         room   staff   to

complete their treatment of Peter’s wound, and when Peter was

medically cleared to leave the hospital at approximately 9:30

a.m.,     the      officers        transported         him   to      Teaneck       Police

headquarters, where the interrogation at issue took place.

     The interrogation, which was recorded on video, began at

approximately 11:11 a.m. and was conducted by Detectives Kevin

Brennan and Mark Fisco. 2            In the video, Peter can be seen with

his shirt off and his right arm bandaged around the area of the

gunshot     wound.          Detective   Brennan         began      the    interview     by

acknowledging Peter’s condition:

        BRENNAN:                   You all right, bud?

        PETER:                     I’m all right.

        BRENNAN:                   I met you           in    the    hospital.       Kevin
                                   Brennan.

After Detective Fisco introduced himself, Brennan continued:

        BRENNAN:                   All right. You’ve got to be cold and in
                                   some pain, so we want to try to get
                                   through this, you know, quickly with
                                   you. Um, like I said, my name is
                                   Detective Kevin Brennan, to my right is
                                   Detective Mark Fisco. . . . Uh, for the
                                   record can I have your name?

        Over the ensuing minute, Brennan elicited Peter’s pedigree

information.           He then proceeded to read Peter his Miranda rights

and to provide Peter with a standard Miranda warning form.                              The

      2 The description of the interrogation provided in this Memorandum and

Order reflect the Court’s independent assessment of the video, which was
filed as an exhibit to Peter’s Memorandum of Law. ECF No. 58, Ex. 1.


                                             3
form, titled MIRANDA WARNING, listed the five familiar Miranda

rights and    included,   after    each   right,    the   question     “Do   you

understand that right?” along with a space for an interviewee to

write either “yes” or “no” and his initials.               As Brennan read

Peter his rights, he had Peter follow along on the form and

instructed Peter on how to complete it.            The exchange played out

as follows:

     BRENNAN:               Okay. Um, I’m just gonna read you your
                            rights.    Um,   prior    to custodial
                            interrogation you must be advised of
                            your Constitutional rights.

                            Um, you have the right to remain
                            silent. Do you understand that right?

     PETER:                 Mm-hmm.

     BRENNAN:               Okay, you write         yes   and   then    initial
                            next to that.

     PETER:                 [Peter writes “yes” and             his    initials
                            next to the first right]

     BRENNAN:               Anything you say can and will be . . .
                            used against you in the court of law.
                            Do you understand that right?

     PETER:                 [inaudible]

     BRENNAN:               Say--you’ve got to say yes or no.

     PETER:                 Yes.

                            [Peter writes “yes” and             his    initials
                            next to the second right]

     BRENNAN:               Okay. You have the right to talk to an
                            attorney and have him present with you
                            while you are being questioned. Do you
                            understand that right?


                                      4
PETER:     Yes.

           [Peter writes “yes” and      his   initials
           next to the third right]

BRENNAN:   If   you  cannot  afford  to   hire an
           attorney, one will be appointed to
           represent you prior to any questioning,
           if you so desire. Do you understand
           that right?

PETER:     Yes.

           [Peter writes “yes” and      his   initials
           next to the fourth right]

BRENNAN:   You   have  the   continuing  right  to
           exercise these rights and not to answer
           any questions or make any statements at
           the time during the questioning. Do you
           understand that right?

PETER:     Yes.

           [Peter writes “yes” and      his   initials
           next to the fifth right]

BRENNAN:   Okay. Uh, print your name.

           [Brennan points to a blank line in a
           statement at the bottom of the form;
           Peter prints his name on that line;
           Brennan then points to the statement]

           And this just says, “I, Sean Peter,
           have had the opportunity to read this
           statement of my rights, and that has
           also   been  read   aloud  to   me.  I
           understand what my rights are and I am
           willing to make a statement and answer
           questions without the presence of an
           attorney. No promises or threats have
           been made to me, and no pressure or
           coercion of any kind has been used
           against me. I have been advised of the



                  5
                             summons, complaint, or arrest warrant
                             that has been issued against me.”

                             We don’t have any complaints at this
                             time, okay? We’re still trying to
                             determine that, that’s why we want to
                             get your side of the story, figure out
                             what happened today. Um, you know,
                             obviously   you  showed   up  at [the]
                             hospital with a gunshot wound and, um,
                             you know, something . . . Oh, I’m
                             sorry. You’ve got to sign this.

     PETER:                  [Peter begins to sign the statement]

     BRENNAN:                Do you understand all this?

     PETER:                  [Peter finishes signing the statement]

     BRENNAN:                Okay, um, let me see the pen.

                             [Brennan signs the “Witness” line next
                             to Peter’s signature]

     PETER:                  So when can I see an attorney and the
                             judge? 3

     3  Peter has not argued that this question amounted to an invocation of
his right to counsel.    Accordingly, that argument has been waived.   In any
event, we would reject that argument on the merits.
      A suspect wishing to invoke his right to counsel must do so
unambiguously. See Davis v. United States, 512 U.S. 452, 459 (1994). It is
not enough for a suspect merely to “reference [] an attorney”; his statement
must, under the circumstances, be reasonably understood as “a request for an
attorney.”   Id. (emphasis added).   The circumstances here were insufficient
to put “a reasonable officer” on notice that Peter was requesting an
attorney.
      Peter asked this question seconds after signing a statement declaring
his intention to answer questions without an attorney present. A reasonable
officer would have therefore understood Peter as, at most, asking a general
question about when he would see an attorney if he did request to do so.
Court’s routinely reject the contention that such inquiries into the
operation of the right to counsel constitute invocations of that right. See,
e.g., United States v. Lux, 905 F.2d 1379, 1382 (10th Cir. 1990) (no
invocation where defendant asked “how long it would take” for her to see a
lawyer if she chose to do so); United States v. Lights, 208 F. Supp. 3d 568,
572 (S.D.N.Y. 2016) (no invocation where defendant asked “[c]an I call my
attorney?” and context “show[ed] that, at most, [the defendant was]
indicat[ing] that he would like to call an attorney at some point in the
future”); United States v. Mejorado, No. 14 Cr. 930 (WQH), 2015 WL 106378, at
*7 (S.D. Cal. Jan. 7, 2015) (no invocation where defendant asked “when can I


                                     6
     FISCO:                        [Fisco signs the second “Witness”             line
                                   next to Peter’s signature]

                                   Well, let’s just finish the date and say
                                   it’s October 2nd.

     BRENNAN:                      At 11: 11.

     PETER:                        I have to write it?

        FISCO:                     Yeah, man.

                                   [Peter fills in the date and time fields
                                   on the Miranda waiver form]

     By the end of this colloquy, Peter had orally affirmed his

understanding of each Miranda right; he had memorialized that

understanding by writing--for each right--“yes” and his initials

in response to the question “Do you understand that right?”; and

he had signed a statement, which had been read aloud to him,

confirming that he had been read his rights, that he had read

those rights himself, that he understood those rights, and that,

having     been    faced    with     no    promises,     threats,   pressure      or

coercion, he was willing to answer questions without an attorney

present.     The detectives then interrogated Peter for roughly an

hour,    during    which    time    he    made    certain   statements    that   the

Government       wishes    to   introduce        at   trial--namely,     statements

linking Peter to the contraband found in the van.


see a lawyer?” and “when can I get a lawyer?” but continued to respond to
questions); cf. Diaz v. Senkowski, 76 F.3d 61, 63-64 (2d Cir. 1996) (no
invocation where defendant asked “[d]o you think I need a lawyer?”); United
States v. Scarpa, 897 F.2d 63, 70 (2d Cir. 1990) (no invocation where
defendant agreed to answer questions but said he “would get a lawyer”
eventually).


                                           7
     Peter     argues     that    he    did       not    knowingly     and    voluntarily

waive his Miranda rights and that, therefore, every statement he

made during the hour-long interrogation is inadmissible.                           In the

alternative he argues that, even if he did waive his Miranda

rights at the outset of the interrogation, he ultimately invoked

his right to counsel roughly twelve minutes later, rendering

inadmissible every statement he made during the remaining 48

minutes. 4    We address these arguments in turn.

                                 II.        DISCUSSION

  A. Waiver

     Statements         made     by    an     uncounseled        suspect       “during     a

custodial interrogation [are] inadmissible at trial unless the

prosecution       can    establish       that”          the   suspect    “waived       [his

Miranda]     rights.”       Berghuis        v.    Thompkins,     560    U.S.    370,     382

(2010).      Here, there is no question that Peter signed an express

waiver of his Miranda rights and proceeded to answer questions.

“Accordingly, the only remaining question is whether” Peter’s

decision     to   “sign[]      the     Miranda      waiver     w[as]    knowingly        and

voluntarily made.”         Hawthorne v. Schneiderman, 695 F.3d 192, 198

(2d Cir. 2012) (internal quotation marks omitted).                           The decision

was knowing so long as Peter understood his Miranda rights (and

thus the consequences of abandoning them), and it was voluntary


      4 Because the facts underlying this alternative claim have almost no

bearing on our analysis of it, we summarize them only as necessary in the
discussion that follows.


                                              8
so long as it was not the product of coercion.                          See United

States v. Plugh, 648 F.3d 118, 127-28 (2d Cir. 2011).

       1. The Waiver Was Knowing

       “There is no basis in this case to conclude that [Peter]

did not understand his [Miranda] rights.”                  Berghuis, 560 U.S. at

385.       As the video of the interrogation shows, Peter received an

oral Miranda warning, and he read his rights himself on the

warning form; he confirmed his understanding of each right, both

verbally and in writing; and he has alleged no limitation--such

as     a     language     barrier,      illiteracy,    or       incompetence--that

prevented him from appreciating what he heard or saw.                        He thus

cannot contend that he “did not understand his rights[,] and

from       this   it   follows   that   he   knew   what   he    gave   up   when   he

spoke.”       Id. at 385-86 (finding “more than enough evidence . . .

to conclude that [the defendant] understood his Miranda rights”

where he “received a written copy of the Miranda warnings,” the

interrogating detective “read the warnings aloud,” and nothing

suggested that the defendant “could [not] read and understand

English”). 5



      5 Peter argues that the conclusion that he understood his rights is

undermined by the fact that he affirmed his understanding in writing only
after Detective Brennan told him to “write yes and then initial” on the
Miranda waiver form.     ECF No. 58 at 7.     However, Brennan gave this
instruction only after Peter had affirmed his understanding verbally, and
“[w]ritten confirmation of a verbal [expression of understanding] is, of
course, not [even] required.” United States v. Medina, 19 F. Supp. 3d 518,
540 (S.D.N.Y. 2014) (citing North Carolina v. Butler, 441 U.S. 369, 373
(1979)).


                                             9
      Notwithstanding      the     foregoing,       Peter     argues    that       the

detectives    were    required    to     inquire    further    into    whether      he

understood that he was relinquishing his rights.                   ECF No. 58 at

3,   7.     This    argument     fails    for    two   reasons.        First,      the

detectives    did    perform    the    inquiry     that    Peter   claims     he   was

denied.     Detective Brennan read Peter a statement in which Peter

confirmed    that    he   understood       his     rights    and    that    he     was

nevertheless    willing    to    answer       questions;    Brennan    then      asked

Peter if he understood that statement, and while Peter did not

audibly respond, he proceeded to sign the statement and answer

the detectives’ questions.             Second, as a matter of law, the

detectives were not obligated to undertake this inquiry or even

to secure Peter’s express waiver.                Where, as here, “a Miranda

warning was given and . . . understood by the accused, [the]

accused’s uncoerced statement[s] establish[] an implied waiver

of [his Miranda] right[s].”            Berghuis, 560 U.S. at 384.           Peter’s

waiver was therefore indisputably knowing.

      2. The Waiver Was Voluntary

      As to his contention that his waiver was coerced, Peter

fares no better.       Indeed, none of the traditional hallmarks of

coercion are present on this record.               See Moran v. Burbine, 475

U.S. 412, 421 (1986) (“The record is devoid of any suggestion

that [the] police resorted to physical or psychological pressure

[of any sort].”).         There is no evidence that the detectives


                                         10
“threatened or injured” Peter or that Peter “was in any way

fearful”; to the contrary, the detectives sat and spoke with

Peter in a relaxed and gentle manner, and Peter remained calm

throughout the interrogation.                          Berghuis, 560 U.S. at 386.                     The

interrogation was relatively brief and conducted “in a standard-

sized    room       in        the    middle       of    the       [day],”        and   there     is    no

contention that Peter was deprived of food or rest.                                      Id. at 386-

85.

       Peter’s claim that he was in fact coerced is largely based

on two mischaracterizations of the record.                                       First, he argues

that    the       detectives          preyed      on        his   physical       vulnerabilities--

namely, his injured arm and missing shirt--in order to elicit

his waiver.             Second, he argues that the detectives effectively

ordered him to agree to waive his rights.                                  Neither argument has

merit.

            i. Peter’s Physical Condition

       As     a     threshold            matter,       we     reject       any    suggestion      that

Peter’s       physical         condition          at    the       time    of     his   interrogation

rendered           his        waiver         or        ensuing           statements        inherently

involuntary.             Peter correctly notes that, in extreme cases, a

suspect       may        be     so       physically          debilitated          that    he     cannot

“exercise [] a rational intellect and a free will.”                                        Mincey v.

Arizona,          437    U.S.        385,     398      (1978).            However,       those   cases

generally          involve          an      “incapacitated           and       sedated      suspect,”


                                                       11
Berghuis, 560 U.S. at 387, and they are therefore inapposite.

See,     e.g.,     Mincey       437    U.S.      at     398     (finding    statements

involuntary where the defendant--drugged and “on the edge of

consciousness”--was interrogated while “lying on his back on a

hospital bed, encumbered by tubes, needles, and [a] breathing

apparatus,” hours after having been wounded “almost to the point

of [being in a] coma,” and his inability “to think clearly” was

evident     from     his        “[in]coherent”        and      “unresponsive          . . .

answers”).       While Peter had recently suffered a gunshot wound,

he had received the necessary treatment in a hospital and been

medically cleared to leave under his own power.                            He had also

stated that he was “all right” in response to a direct question

from Detective Brennan.            However uncomfortable he may have been,

the    video     discloses      that   he      remained       coherent,    responsive,

alert,    and     lucid.        Individuals       who     similarly      retain       their

faculties--even      in     the    face   of     more    severe       medical   issues--

retain    the    power     to   voluntarily       waive       their   Miranda     rights.

See, e.g., United States v. Khalil, 214 F.3d 111, 121-22 (2d

Cir. 2000) (statements were voluntary where the defendant was

interrogated at the hospital while “being prepared for life-

saving surgery” for a gunshot wound to his leg because “he was

alert,    seemed    to     understand     the     agent’s      questions,       and    gave

responsive answers”); Campaneria v. Reid, 891 F.2d 1014, 1029

(2d Cir. 1989) (statements were voluntary where the defendant


                                            12
was interrogated at the intensive care unit “with tubes running

in and out of his body” after “suffering from a serious knife

wound” because he was “alert and awake despite his pain” and

thus     not       “unduly      susceptible          to     manipulation         by     his

interrogators”).

       The    same    result    obtains       with    regard      to   Peter’s       missing

shirt.         Again,   Peter     is    correct       in    noting     that     “physical

deprivations         . . .    such     as    depriving       an    accused      of    . . .

clothing” may amount to coercion.                     Green v. Scully, 850 F.2d

894, 902 (2d Cir. 1988) (citing Bram v. United States, 168 U.S.

532, 561 (1897)).            But again, the cases so holding are decidedly

inapposite.          In Bram, for example, the suspect was taken to a

detective’s private office and forcibly stripped of all of his

clothing.       See 168 U.S. at 561.               The confession was ultimately

elicited “while the detective was in the act of so stripping

him, or after he was denuded.”                     Id. at 561-62.        Similarly, in

Townsend      v.   Henderson,     the       suspect’s      confession     was    elicited

after    he    had    been    “stripped       of    his    clothes”     and   placed     in

solitary confinement, without light or food beyond bread and

water.       405 F.2d 324, 327 (6th Cir. 1968).

       The outrageous conduct at issue in those cases bears no

relation to the record before us.                    There is no indication that

Peter’s shirt was removed as punishment or in an attempt to make

him uneasy.          See Bruno v. Cunningham, No. 03 CIV. 937 (MBM),


                                             13
2004 WL 2290503, at *3, *10 (S.D.N.Y. Oct. 8, 2004) (holding

that “the removal of [the defendant’s] t-shirt and pants [for

blood testing] did not render his statement involuntary” because

“he   remained       partially    dressed”      and   there    was   “no   evidence

whatsoever” that “his clothes were taken as punishment” or as “a

gambit to secure [his] confession”).                  Revealingly, Peter does

not even suggest that the detectives played a role in removing

his shirt; indeed, the record is silent as to whether Peter

arrived at the hospital still wearing a shirt, let alone as to

whether he was shirtless upon his discharge.                     And crucially, it

is apparent from the video that Peter was not uncomfortable with

his state of dress, even crediting his claim that when he held

his arm across his chest, he did so because he was cold.                       See

United States v. Anthony, No. 09-CR-557 (NGG), 2010 WL 2942642,

at *5 (E.D.N.Y. July 21, 2010) (“[Defendant’s] claim that agents

stripped       and   searched    him    and    withheld    his    winter   clothing

despite being cold, even if true, does not support a finding

that his statements were made involuntarily in the totality of

the circumstances,” as “[h]e read a statement of his rights and

signed     a    waiver   before    he     proceeded       to   answer   any   . . .

questions.”).        On this record, Peter’s lack of a shirt did not

render involuntary his decision to waive his Miranda rights. 6


      6 While it is true that, under certain circumstances, “officers ha[ve] a

duty to find clothing” for a suspect, United States v. Di Stefano, 555 F.2d
1094, 1101 (2d Cir. 1977), that duty attaches only when the suspect is


                                          14
     In view of the foregoing, Peter resorts to distorting the

record, asserting that Detective Brennan “took advantage” of his

physical condition in a manner that coerced him into waiving his

rights.     ECF No. 58 at 6.       This argument is based on an out-of-

context reading of Brennan’s comment, “You’ve got to be cold and

in some pain, so we want to try to get through this, you know,

quickly.”     Peter casts this comment as a thinly-veiled threat

that if he did not forthwith dispense with his rights and tell

the detectives what they wanted to know, they planned to keep

him--wounded and cold--“in custody . . . for an indeterminate

period” of time, “without the ability to speak with a lawyer or

appear before a judge.”         ECF No. 58 at 6.        This characterization

of Brennan’s comment is belied by the video.

     Considering      the    context    of   the    comment--namely,     that    it

followed    Brennan’s       question,   “You   all    right,     bud?”--and     the

sympathetic    tone   with     which    it   was    made,   it   is   clear   that

Brennan was simply attempting both to build rapport with Peter

and to assure him that the detectives were sensitive to his

condition and therefore not intending to prolong the interview

in order to exploit his discomfort.                Cf. Green, 850 F.2d at 902

(acknowledging the coercive pressure of “prolonged” deprivations

discovered in a compromising state of undress, usually during an in-home
arrest. See, e.g., id. at 1097 (involving a female suspect discovered in her
nightgown); United States v. Titus, 445 F.2d 577, 578 (2d Cir. 1971)
(involving a male suspect discovered in the nude). For reasons self-evident
(or else stated above), no such duty applied here. Moreover, Peter does not
contend that he requested additional clothing.


                                        15
of   physical    accommodations).       Further        probative   is   “how   the

accused reacted,” Schneckloth v. Bustamonte, 412 U.S. 218, 226

(1973), and Peter in no way indicated--either verbally or non-

verbally--that       he   perceived   Brennan’s    comment    to   be   anything

more     than   an    innocuous   pleasantry.           Accordingly,     viewing

Brennan’s comment and Peter’s physical condition collectively,

we     reject   Peter’s    characterization       of    the   record    and    the

inference of coercion that he draws from it.

          ii.   The Detectives’ Instructions

       Peter’s argument that he agreed to waive his rights only

because the detectives told him to do so, rather than because he

wanted to, is similarly predicated on a mischaracterization of

the record.      Peter seizes on two comments made by the detectives

concerning the Miranda waiver form: Detective Brennan’s comment,

“You’ve got to sign this,” and Detective Fisco’s affirmative

response when Peter asked, “I have to write it?” (in reference

to the date and time).          Peter cites these comments as evidence

that he was “ordered” to sign and date the form and to thereby

waive his rights.         ECF NO. 58 at 7.    Once again, the context in

which the comments were made refutes Peter’s description.

       At the time that Detective Brennan made his comment, he had

just finished reading Peter a statement effectively asking if

Peter was willing to answer questions even though he had the

right not to do so; he had then immediately moved on to asking


                                       16
Peter    a    question     before        realizing     that   he   had        forgotten    to

solicit Peter’s consent.                  Thus, it is clear that by stopping

mid-question and saying to Peter, “Oh, I’m sorry. You’ve got to

sign this,” Brennan was saying that he could only continue to

ask Peter questions if Peter chose to sign the waiver form, not

that Peter had to waive his rights and answer questions.                                 This

view    of    the   exchange       is    further      supported    by    the     fact    that

Brennan      followed    up       by    confirming     that   Peter      understood       the

waiver form, and only after being so cautioned did Peter sign

it.     Moreover, Brennan’s body language and tone were decidedly

unthreatening,       and      there       is   no    indication     that       Peter     felt

otherwise.

       Finally, the insignificance of the exchange between Peter

and Detective Fisco regarding the date and time is apparent from

the emphasis placed on the words spoken.                      As is clear from the

video, the question to which Fisco responded affirmatively was

“I have to write it?” and not “I have to write it?”                                     It is

therefore clear that Fisco sought to ensure only that the form

was signed in Peter’s own hand, not that Peter signed the form,

thereby waiving his rights.

       Accordingly, Peter’s waiver was both knowing and voluntary.

  B. Invocation of the Right to Counsel

       Even    “[a]fter       a    suspect      has    knowingly        and    voluntarily

waived       his    Miranda        rights,”         interrogating        officers        must


                                               17
immediately        cease   all    questioning        if    and   when   the    suspect

invokes his right to have counsel present.                       Berghuis, 560 U.S.

at    406;   see    also   Edwards      v.    Arizona,     451   U.S.   477,    484–85

(1981).      Peter argues that regardless of whether he waived his

Miranda rights at the outset, he unambiguously invoked his right

to counsel roughly twelve minutes after the Miranda colloquy

when he stated, “I guess I want to talk to my attorney,” and yet

his    interrogation       continued         for   an     additional    48    minutes.

Accordingly, Peter submits that all of the statements that he

made during the final 48 minutes of the interrogation must be

suppressed.

       We need not address the merits of Peter’s argument because

the Government has stipulated that it will not seek to admit in

its case-in-chief any of the statements that Peter made during

the final 51 minutes of the interrogation.                   ECF No. 59 at 9; but

see Harris v. New York, 401 U.S. 222, 225-26 (1971) (statements

elicited in violation of a defendant’s Miranda rights, which are

thereby inadmissible as part of the Government’s case-in-chief,

may still be admissible for impeachment purposes).                      As a result,

that much of Peter’s motion that concerns the final 51 minutes

of questioning is moot.

                                 III.    CONCLUSION

       For   the     foregoing     reasons,        Peter’s    motion    to    suppress

statements made during the first twelve minutes of questioning


                                             18
•




    after the Miranda colloquy is denied as meritless;   the remainder

    of Peter's suppression motion 1s denied as moot.



         SO ORDERED.

    Dated:    New York, ~yw York
              October .l!f., 2018

                                         NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                    19
